Citation Nr: 0615681	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  03-29 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for low back disability.


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2003, a statement 
of the case was issued in October 2003, and a substantive 
appeal was received in October 2003.   

The Board notes that the veteran also filed a notice of 
disagreement in regards to the RO's denial of his claim for 
service connection for tinnitus.  The RO subsequently issued 
an October 2003 rating decision in which it granted service 
connection for tinnitus.  In the veteran's substantive appeal 
for his low back claim (received in October 2003) he 
indicated that he wished to withdraw his notice of 
disagreement regarding the tinnitus claim.   

The Board notes that the veteran was denied service 
connection for residuals of a back contusion in October 1971.  
As is discussed in more detail below, in order to reopen a 
previously denied claim, the claimant must submit new and 
material evidence.  The provisions of 38 C.F.R. § 3.156 
(which defines "new and material evidence") were changed 
for claims filed on or after August 29, 2001.  In its April 
2003 rating decision, the RO applied the incorrect new and 
material evidence standard and did not reopen the veteran's 
claim.  In its October 2003 statement of the case, the RO 
applied the correct new and material evidence standard but 
once again found that no new and material evidence had been 
received.  The RO did not reopen the claim.  In its December 
2005 supplemental statement of the case, the RO did not apply 
any new and material evidence standard.  It appears that the 
RO made an implicit determination that new and material 
evidence had been received sufficient to reopen the claim.  
Instead, the decision addressed the merits of the underlying 
claim of service connection on a de novo basis.  Despite this 
implicit determination reached by the RO, the Board must find 
new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001); see also VAOPGCPREC 05-92.




FINDINGS OF FACT

1.  An unappealed RO decision in October 1971 denied the 
veteran's original claim for service connection for residuals 
of a back contusion on the basis that there was an absence of 
clinical evidence revealing a current back disability. 

2.  The evidence received since the time of the prior final 
October 1971 RO decision includes medical evidence of a 
diagnosis of mild degenerative changes in the spine, which is 
evidence not previously submitted to the RO, which relates to 
an unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and which by itself or in 
conjunction with the evidence previously assembled, raises a 
reasonable possibility of sustaining the claim	

3.  Low back disability, including degenerative disc disease, 
lumbosacral spine with facet arthropathy, was not manifested 
during the veteran's active duty service or within one year 
of discharge, nor is it otherwise related to service.   


CONCLUSIONS OF LAW

1.  The October 1971 rating decision that denied a claim for 
service connection for residuals of a back contusion is 
final.  38 U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the October 1971 rating decision 
denying service connection for residuals of a back contusion 
is new and material; accordingly, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005). 

3.  Low back disability, including degenerative disc disease, 
lumbosacral spine with facet arthropathy, was not incurred in 
or aggravated by the veteran's active duty service, nor may 
it be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claim for service connection in October 2002.  In 
December 2002, a VCAA letter was issued to the appellant.  
This letter effectively notified the appellant of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  Since the 
December 2002 VCAA notice preceded the April 2003 RO rating 
decision, there is no defect with respect to the timing of 
the VCAA notice.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection for 
degenerative disc disease, lumbosacral spine with facet 
arthropathy.  However, the claimant was not provided with 
information regarding the criteria used by the VA to evaluate 
his disability or to establish the effective date.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  The Board notes that the RO 
did furnish the appellant letters in December 2002 and 
December 2005 in which it advised the veteran as to what 
information and evidence is needed to substantiate his claim, 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  Since the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection for 
degenerative disc disease, lumbosacral spine with facet 
arthropathy, any questions as to the appropriate disability 
rating and effective date to be assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service medical records.  The veteran was 
afforded a VA examination in connection with his reopened 
claim, and a medical opinion has been obtained.  There is no 
indication of relevant, outstanding records which would 
support the appellant's claims.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(1)-(3).  For all the foregoing reasons, the 
Board concludes that VA's duties to the appellant have been 
fulfilled with respect to the issue on appeal.

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a statement of the case.  38 
C.F.R. § 19.26.  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the statement of the case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen his claim was filed after August 29, 
2001 (it was filed in October 2002); consequently, the 
current version of § 3.156 applies.  38 C.F.R. § 3.156(a) 
(2005) provides as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of sustaining the claim	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible. The only exception would 
be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

In this case, the record shows that the RO denied the 
veteran's original claim of service connection for residuals 
of a back contusion in October 1971.  The basis for the 
denial was that the veteran failed to provide any evidence of 
a current disability.  Evidence on file at that time of 
denial included the service medical records, which revealed a 
single incident of back pain lasting approximately three 
days; a normal separation examination dated March 1970; a VA 
examination dated October 1971; and x-rays dated October 1971 
that revealed a normal lumbar spine.  The veteran did not 
initiate an appeal from the October 1971 rating decision, and 
it became final. 

The evidence received by the Board since the October 1971 RO 
decision denying service connection for residuals of a back 
contusion includes a November 2002 x-ray report revealing 
moderate osteophytosis in the lumbar spine; a November 2003 
VA clinician's diagnosis of degenerative disc disease of the 
lumbosacral spine with facet arthropathy; and a January 2004 
x-ray report indicating mild degenerative changes in the 
spine.  This evidence reflects current diagnoses of a back 
disability that was not previously submitted to the RO, which 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant, and which by 
itself or in conjunction with the evidence previously 
assembled, raises a reasonable possibility of sustaining the 
claim.  Accordingly, the claim for service connection for low 
back disability, to include degenerative disc disease, 
lumbosacral spine with facet arthropathy, is reopened.  The 
Board now proceeds with a merits analysis of this issue as 
did the RO as shown by the most recent supplemental statement 
of the case. 

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the service medical records reflect that the 
veteran sustained an injury to his back on November 8, 1969 
when a jeep rolled on top of him.  He complained of pain in 
his low back area.  Physical examination revealed that he was 
within normal limits.  He was prescribed medication for pain 
relief and his duties were limited for the following 24 
hours.  Back pain was again noted on November 10, 1969.  
There is no further evidence of back problems in the service 
medical records.  The veteran underwent a separation 
examination in March 1970.  Examination of his spine and 
musculoskeletal system yielded normal findings.  

The first post service medical evidence in the claims file is 
dated October 2002.  At that time, the veteran sought 
treatment from WellMed Medical Management, P.A.  As noted 
above, a November 2002 x-ray report revealed moderate 
osteophytosis in the lumbar spine, and a January 2004 x-ray 
report indicated mild degenerative changes in the spine.  
There was no indication in these medical records that the 
veteran's back disability was related to his in service 
injury.

The RO scheduled the veteran for a VA orthopedic examination 
that took place in November 2003.  The veteran stated that he 
continued to have back pain following separation from service 
that he has self-treated with over the counter medications.  
He confirmed that he never sought any care for his back pain 
until 2002.  The clinician diagnosed the veteran with 
degenerative disc disease of the lumbosacral spine with facet 
arthropathy, but without objective evidence of lower 
extremity radiculopathy or spasm.  He further stated that 
based on the history given by the veteran, special studies, 
and extensive review of the claims file (particularly the 
service medical records) that he would opine that "there is 
NO objective documentary, historical, physical examination or 
radiographic evidence to suggest or support a causal 
relationship between the veteran's current back condition and 
the single episode of care for which he was treated while in 
service." [Emphasis in original].  He added that "Multi-
level involvement of thoracic and lumbosacral spines is NOT 
suggestive of single traumatic episode, but rather most 
likely consistent with his post service occupation, chronic 
obesity, and deconditioning." [Emphasis in original].  

The Board notes that a current back disability is not in 
dispute.  Neither is the 1969 jeep incident.  However, there 
is no evidence that the veteran's current back disability was 
manifested during service.  Moreover, there is no evidence 
that it was manifested within one year of discharge to 
warrant service connection based on the one-year presumption.  
The Board recognizes that service connection may nevertheless 
be established if the evidence shows a causal relationship to 
service.  However, the fact that the veteran's back 
disability was not manifested for many years after service 
argues against a finding of any continuity of symptoms to 
suggest a causal relationship to service.  Moreover, the 
Board notes that the only medical opinion that addresses the 
possibility of a nexus between the veteran's in service 
injury and his current back disability goes against the 
claim.  

It appears that any back problems associated with the 1969 
jeep incident were acute in nature and did not result in 
chronic low back disability.  This is supported by the 
clinincally normal findings at the time of discharge 
examination, the lack of a continuity of pertinent symptoms 
for many years after service, and the November 2003 VA 
medical opinion.  The Board believes the November 2003 
medical opinion should be afforded considerable weight.  The 
report of that examination shows that even with knowledge of 
the 1969 jeep injuries, the examiner was unable to find a 
causal relationship between such injuries and the current low 
back disability.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for low back disability, to 
include degenerative disc disease, lumbosacral spine with 
facet arthropathy, must be denied.  See Gilbert v. Derwinski, 
1 Vet. App 49 (1990).


ORDER

Service connection for low back disability, to include 
degenerative disc disease, lumbosacral spine with facet 
arthropathy, is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


